PER CURIAM.
Appellant, Jimmy Lee Perkins, appeals his conviction and sentence for trafficking in cocaine while carrying a firearm. Appellant argues that the trial court erred in sentencing appellant as an habitual offender for armed trafficking in cocaine because the offense is a life felony for which no habitualized sanction is authorized. The state concedes error in the sentencing based on the Florida Supreme Court’s decision in Lamont v. State, 610 So.2d 435 (Fla.1992). Finding no reversible error as to the conviction, we affirm appellant’s conviction. We reverse appellant’s sentence and remand for resentencing under the guidelines.
AFFIRMED in part, REVERSED in part and REMANDED for resentencing.
MINER, MICKLE and DAVIS, JJ., concur.